TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-
01-00587-CV



Kinetico Incorporated, Appellant

v.


Water Conditioning Systems, Inc.; and Austin Green Earth Environmental Inc., d/b/a

Water Conditioning Systems Co.; and Angel Antonio "Tony" Sirgo, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 98-08261, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING 



	The parties filed a joint motion to dismiss this appeal.  We grant the motion and
dismiss the appeal.


  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Joint Motion
Filed:   March 14, 2002
Do Not Publish